Citation Nr: 1613971	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-28 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to payment of Reserve Educational Assistance Program (REAP) benefits for a course of commercial flight training beginning September 8, 2009.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who served in the Arizona National Guard and had active duty service from January 2005 to May 2005 and from June 2006 to May 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the RO in Muskogee, Oklahoma.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in July 2014.  Because the Veteran has neither submitted good cause for failure to appear nor requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear for a scheduled hearing treated as withdrawal of request). 

Although the RO adjudicated the claim on the merits, the Board must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (Board lacks jurisdiction to review claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).


FINDINGS OF FACT

1.  In an April 2010 decision, the RO denied educational benefits on the basis that, at the time the course of flight training began on September 8, 2009, more than 12 months had elapsed since the issuance of the Veteran's medical certificate.  

2.  The evidence received since the April 2010 decision does not address the unestablished fact of the invalidity of the Veteran's medical certificate for VA purposes in a way that is neither cumulative nor redundant of evidence previously of record or that raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to payment of REAP benefits for commercial flight training beginning September 8, 2009, are not met.  10 U.S.C.A. §§ 16161, 16165 (West 2014); 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 21.7520, 21.7540, 21.7550 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

REAP provides educational assistance to members of the Reserve components called or ordered to active duty in response to a war or national emergency declared by the president or Congress.  Eligibility for REAP benefits will be determined by the Department of Defense (DoD) or Department of Homeland Security (DHS) as appropriate.  A veteran may be eligible if he served on active duty on or after September 11, 2001, in support of a contingency operation for 90 consecutive days or more, or performed full-time National Guard duty under section 502 (f) of Title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 10 U.S.C.A. §§ 16161, 16165.  

In this case, basic eligibility to REAP benefits is not at issue.  There is no dispute regarding the length of service or type of service.  The issue involves the eligibility requirements for the type of educational benefit for which the Veteran applied; in other words, the specific eligibility requirements for educational assistance for a program of flight training.  In contrast to the determination of basic eligibility, which is made in accordance with DoD or DHS requirements, the specific requirements for educational assistance are made by VA and are set out in VA regulations contained in Title 38.

A veteran or service member who is otherwise eligible to receive educational assistance under 38 U.S.C.A. chapter 30 or 32, or a reservist who is eligible for expanded benefits under 10 U.S.C.A. Chapter 1606, as provided in § 21.7540(b), may receive educational assistance for flight training in an approved course provided that the individual meets specific requirements.  Except when enrolled in a ground instructor certification course or when pursuing flight training under 38 C.F.R. § 21.4235(f), the individual must: (1) Possess a valid private pilot certificate or higher pilot certificate such as a commercial pilot certificate; (2) If enrolled in a course other than an Airline Transport Pilot (ATP) course, hold a second-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training; and (3) If enrolled in an ATP certification course, hold a first-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training.  See 38 C.F.R. § 21.4235(a).

The issue on appeal arises from an application to reopen a claim for payment of benefits under REAP, which was apparently initiated when the RO received correspondence from the Veteran's Member of Congress in December 2012.  A review of the record reveals that the Veteran had previously applied for advance payment of educational benefits under REAP in 2009.  The Veteran received an advance payment in the amount of $3,000.  It was ultimately determined that he was not entitled to this amount because he did not meet the eligibility requirements.  

Specifically, the medical certificate submitted with his claim reflected a date of examination of May 22, 2008.  Under VA law, as of the date the course of training began, this medical certificate was no longer a first- or second-class certificate.  Under VA law, a medical certificate only qualifies as first-class for the first six months from the date of examination.  The certificate can only be considered second-class for the second six month period.  Thus, after 12 months have elapsed, the certificate is no longer valid under 38 C.F.R. § 21.4235(f).

The RO denied the claim in April 2010.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  

He was notified of the denial in April 2010 and was asked to repay the $3,000.  The Veteran applied for a waiver of the debt of $3,000, which was denied in November 2011.  It does not appear that the Veteran filed a Notice of Disagreement with the RO regarding the previous denial of advance benefits or the denial of a waiver.  

The correspondence sent to the Veteran's Member of Congress, which has been treated in this case as an application to reopen, would not meet the requirements of a valid Notice of Disagreement until it is received at the VA office from which the claimant received notice of the determination being appealed.  38 C.F.R. § 20.300.  This apparently did not occur until December 2012, more than one year after the denial of the advance payment and the denial of the waiver.  Accordingly, the current appeal does not include any issue arising from the April 2010 RO determination, but is limited to the January 2013 denial of the Veteran's application to reopen the claim.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The RO inferred an application to reopen the claim from correspondence received from the Veteran's Member of Congress in December 2012.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 100 (2010) (addressing the elements required for service connection).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the April 2010 decision consists primarily of the Veteran's written assertions contained in correspondence to his Member of Congress and to VA.  The Veteran essentially contends that VA requirements are not in conformance with current standards set by the Federal Aviation Administration (FAA).  A review of Federal Aviation Regulation 14 C.F.R. § 61.23(d) (governing the duration of medical certificates), indicates that, for individuals under the age of 40, exercising the privileges of a private pilot certificate, a second-class medical certificate expires on the 60th month after the month of the date of examination shown on the medical certificate.  The Veteran asserts that FAA regulations have been amended many times and that VA regulations are essentially outdated.  

The Veteran's argument is essentially that VA regulations establish a higher burden for obtaining educational benefits for a flight certificate than is required by the FAA to maintain the very certificate sought.  While this is a logical argument, it is an argument that is essentially couched in equity.  The Board is bound by the law and has only limited authority to base its determinations on equity.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board certainly appreciates the Veteran's assertions, and agrees that VA regulations are different than those established by the FAA.  However, neither the Board nor the RO has the authority to rewrite VA regulations or to interpret or apply them in any way other than as written.  VA regulations govern entitlement to VA benefits not those of the FAA.  In this case, there is no ambiguity in the VA regulation at issue.  That regulation establishes the precise qualifications for eligibility for educational assistance for flight training, and stipulates that a second-class medical certificate is only valid for 12 months from the date of examination.  Therefore, while the Veteran's argument addresses the unestablished fact of the validity of his medical certificate for VA purposes, it does not do so in a way that raises a reasonable possibility of substantiating the claim.  

In sum, the evidence received since the April 2010 decision is not new and material.  As new and material evidence has not been received, the Board concludes that reopening of the claim is not warranted.  

Duties to Notify and Assist

The notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the underlying issue, which is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The Veteran has been notified of the reasons for the denial of his claim, and in so doing, the RO has notified him of the evidence necessary to substantiate the claim, i.e., a valid medical certificate for purposes of VA law.  Moreover, the Veteran has demonstrated that he has actual knowledge of the basis for the previous denial of his claim, of the basis for the denial of his application to reopen, and of the evidence necessary to substantiate the underlying claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Reopening of the claim of entitlement to payment of REAP benefits for a course of commercial flight training beginning September 8, 2009, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


